—In consolidated child protective proceedings pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Westchester County (Braslow, J.), dated September 2, 1993, which granted the petitions of the Westchester County Department of Social Services and extended the placement of her four children with the Westchester County Department of Social Services for a period of 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The mother contends that the Family Court improperly terminated a hearing regarding the extension of placement of her four children with the Westchester County Department of Social Services for the period of January 28, 1993, to January 28, 1994, without giving her the opportunity to present evidence. The court again extended the placement for the period of January 28, 1994, to January 28, 1995. Accordingly, the mother’s contention concerning the initial extension of placement from January 28,1993, to January 28, 1994, is academic. In any event, we note that another extension hearing for these children is scheduled for April 7, 1995, and the Family Court should permit the mother to fully participate in this hearing (see, Family Ct Act § 1055 [b] [iii]). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.